*331ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that DAVID BRANTLEY, of EAST ORANGE, who was admitted to the bar of this State in 1970, be suspended from the practice of law for one year for his conduct in four matters: Purcell, Strong, Hannah and Abbott, wherein respondent failed to diligently pursue matters on his client’s behalf, in violation of DR 7-101 (Purcell, Strong) and RPC 1.3 (Purcell, Strong, Hannah, Abbott); failed to communicate with his client, in violation of DR 7-101(A)(2) {Strong) and RPC 1.4(a) {Hannah, Abbott); failed to carry out a contract of employment, in violation of RPC 3.2 {Purcell, Strong, Hannah, Abbott); acted with gross neglect, in violation of DR 6-101(A)(1) {Strong) and RPC 1.1(a) {Strong, Hannah, Abbott); made misrepresentations to a client regarding the status of a litigation matter, in violation of DR 1-102(A)(4) and RPC 8.4 {Purcell); failed to cooperate with the ethics authorities, in violation of RPC 8.1 {Hannah, Abbott); and exhibited a pattern of neglect in his handling of said four matters, in violation of DR 1-102(A)(2) and RPC 1.1(b), and good cause appearing;
*332It is ORDERED that the report and recommendations of the Disciplinary Review Board are adopted and DAVID BRANT-LEY is hereby suspended for a period of one year, effective April 15, 1991, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.